DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kavey (US 6211229; 04/03/2001; of record, see IDS dated 7/18/2011) in view of Insomnia (http://apma-uc.com/PatfeutEducatioB/lNSOMNIA.HTM, 2000; of record), Adapin (http://www.depression-gukle.com/adapm.htm, 2005; of record) and Prescription Drugs (1999; of record).
Kavey is directed to the treatment of insomnia. The method requires identifying a subject suffering from insomnia and administering to said subject a pharmaceutically acceptable form of doxpin (see abstract). The doxepin is used in an amount of between 0.5-20.0 mgs (see abstract). Exemplified dosages include 20, 10, 5 and 2 mgs (see Examples 1-4; see instant claims 1, 4-5). The dosage form is to be an oral dosage such as tablets and capsules (see column 3, lines 35-40; see instant claims 6-8).
Kavey fails to teach doxepin as being administered to a patient without food, e.g. at least 30 minutes/ 1 hour after consuming a meal.
“Insomnia” is directed to improving the symptoms of insomnia. Various drugs are taught to improve said conditions. An exemplified drug is sinequan (i.e. doxepin). It's taught that such drugs should be taken on an empty stomach with ample fluids so as to promote rapid absorption of the drug into the blood stream.
 “Adapin” is a website containing adapin information. Adapin is another name for doxepin. The reference teaches that adapin may be administered without food (see page 1).
Thus, taking together both teachings of “Insomnia” and “Adapin,” one of ordinary skill would have readily envisaged modifying the teaching of Kavey such that the doxepin would be administered to a subject without food with a reasonable expectation for success in treating the sleep disorder (insomnia)
Prescription drugs is directed to answering common questions regarding prescription drugs. It’s taught that for drugs that are to be taken on an empty stomach it typically means one hour before a meal or two hours after a meal. It’s also taught that waiting even longer after the meal is preferred. Thus, one would be motivated to wait to administer doxepin for a time of at least 30 minutes after a meal because the art suggests that waiting for at least two hours after eating a meal is favored as the stomach is sufficiently empty to aid dissolution and absorption of the drug. Moreover, the art suggests that even waiting for longer than two hours is preferred.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kavey with Insomnia, Adapin and Prescription drugs with a reasonable expectation for success in arriving at a method of for providing sleep therapy to an individual with insomnia wherein doxpein is administered in an amount of between 3 and 6 mg to an individual at least two hours after consuming a meal (or one hour prior to consuming a meal), thereby providing a faster onset of action. The administration of doxepin at least 30 minutes after a meal would have been obvious to any person of ordinary skill in the art because Insomnia and Adapin suggest that administration of doxepin without food (i.e. empty stomach) is useful means of taking the drug where Prescription Drugs teaches that “on an empty stomach” includes 1 hour before eating and at least two hours after a meal, preferably longer. Thus, any ordinary person would readily envisage taking doxepin 30 minutes after a meal to be within the scope of Insomnia and Adapin
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kavey (US 6211229; 04/03/2001; of record, see IDS dated 7/18/2011) in view of Insomnia (http://apma-uc.com/PatfeutEducatioB/lNSOMNIA.HTM, 2000; of record), Adapin (http://www.depression-gukle.com/adapm.htm, 2005; of record), Prescription Drugs (1999; of record) and Moran (US 2002/0197235; published 12/26/2002; of record). 
Kavey, Insomnia, Adapin and Prescription Drugs are relied upon for disclosure described in the rejection of claim 1-8 under 35 U.S.C. 103(a).
Kavey, Insomnia, Adapin and Prescription Drugs fail to teach providing instructions to take doxepin without food. 
Moran teaches that written instructions for how medications are to be used are commonly provided along with the medications (see [0105]; see instant claims 9 and 15). One would be motivated to modify the teaching of Kavey such that the method further included directions indicating how to properly use the medication.
With respect to the properties of the method (i.e. time to reach maximum plasma concentration, reducing Cmax, etc.) the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ658 (CCPA 1979). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” See MPEP 2145 II. Moreover, the fact that Applicant has found that taking doxepin on an empty stomach alters the AUC and plasma concentration relative to providing the drug with food is not surprising because when consuming food, the absorption of the drug by the stomach would be hindered by the competition with food/nutrient absorption. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US 7915307 in view of Insomnia (http://apmanc.com/PatientEducation/INSOMNIA.HTM, 2000), Moran (US 2002/0197235; published 12/26/2002), Kavey (US 6211229) and Prescription Drugs (http://www.grandtimes.com/Answer Drugs.html, 1999); over claims 1-14 of US 9572814 in view of Insomnia (http://apma-nc.com/PatientEducatiou/INSOMNIA.HTM, 2000), Moran (US 2002/0197235; published 12/26/2002), Kavey (US 6211229) and Prescription Drugs (http://www.grandtimes.com/Answer Drogs.html, 1999); over claims 1-19 of US 10653660 in view of Insomnia (http://apma-nc.com/PatientEducatiou/INSOMNIA.HTM, 2000), Moran (US 2002/0197235; published 12/26/2002), Kavey (US 6211229) and Prescription Drugs (http://www.grandtimes.com/Answer Drogs.html, 1999); and over claims 1-19 of US 11110074 in view of Insomnia (http://apma-nc.com/PatientEducatiou/INSOMNIA.HTM, 2000), Moran (US 2002/0197235; published 12/26/2002), Kavey (US 6211229) and Prescription Drugs (http://www.grandtimes.com/Answer Drogs.html, 1999).
The instant claims are drawn to a method of treating a sleep disorder, comprising selecting a patient with insomnia, providing between about 0.5 and 7 mgs doxepin to the patient; and administering the doxepin to the patient without food.  
Claims 1-24 of US 7915307 are directed to methods of treating patients with insomnia by administering doxepin in various amounts ranging from 0.5 to 6 mg at least three hours after consuming a meal. The instant application is directed to methods of treating insomnia by administering to a subject with insomnia between 0.5-7 mg of doxepin to the patient without food. It is understood that ‘without’ food encompasses “at least three hours after consuming a meal”. See Prescription Drugs which teaches an ‘empty stomach’ encompasses ‘at least three hours after a meal’. 
The same reasoning is applied to claims US 9572814, US 10653660 and US 11110074.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611